Citation Nr: 1141186	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.S.


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from February 1989 to February 1993.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2004 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that his currently diagnosed psychiatric disorders are related to service.  The objective medical evidence of record shows diagnoses of posttraumatic stress disorder (PTSD), adjustment disorder with anxiety and depression, adjustment disorder with depressed mood, panic disorder, and panic disorder without agoraphobia.  The Veteran has also reported a continuity of psychiatric symptoms since discharge from service.  

A claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including a veteran's description of the claim, the symptoms a veteran describes, and the information a veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In particular, the Veteran disclosed the following in-service stressful events:

(1)  Participating in combat while serving with the Marine Corps in support of Operations Desert Shield/Storm.

(2)  Witnessing a helicopter crash on August 25, 1991 while stationed in Saudi Arabia.  According to the Veteran, he retrieved the dead bodies of fellow soldiers following this incident. 

Service personnel records associated with the claims file reflected that the Veteran had active service from February 1989 to February 1992 in the Marine Corps, including service in support of Operations Desert Shield/Storm for which he was awarded a Combat Action Ribbon.  In light of this award, the Veteran's in-service stressor related to participation in combat has been sufficiently corroborated.    

To date, however, the extent to which the RO attempted to corroborate the Veteran's claimed in-service stressor pertaining to the August 25, 1991 helicopter crash is not of record.  The RO should request that the appropriate service department provide any information that might corroborate this claimed in-service stressor.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board must return an examination report as inadequate when it does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  

In June 2007, the Board remanded this case for additional examination by a psychiatrist.  A July 2010 VA psychiatrist diagnosed adjustment disorder, with depressed mood and panic disorder.  The psychiatrist stated that the Veteran did not meet the criteria for a PTSD diagnosis.  The psychiatrist expressed the opinion that the panic disorder was "most likely than not" not connected with his period of active service.  The psychiatrist suggested obtaining a Minnesota Multiphasic Personality Inventory (MMPI) but failed to provide an etiological opinion about the diagnosed adjustment disorder with depressed mood.

A February 2011 VA psychologist diagnosed panic disorder without agoraphobia.  However, the psychologist was unable to link this disability to the Veteran's period of service without resort to speculation.  The psychologist stated that he could not provide an etiological opinion as a consequence of the Veteran's tendency to over-report symptoms as evidenced by the results of an MMPI.  Similarly, the psychologist was unable to determine whether the Veteran met the criteria for a diagnosis of PTSD.  The psychologist also found "no conclusive documentation" to determine whether or not the Veteran's anxiety symptoms were related to service.  It is unclear from the record, however, whether the psychologist's inability to provide a more conclusive opinion in this case reflects the limitations of knowledge in the medical community at large or of this particular psychologist.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Furthermore, the psychologist failed to discuss the significance of the Veteran's report of continuity of psychiatric symptoms since service.  

Moreover, the psychiatrist failed to file an addendum to his clinical evaluation of the Veteran to include the findings of the MMPI.  Therefore, these examination reports are inadequate for evaluation purposes.  The Veteran should be afforded a new VA examination on remand to determine the nature and etiology of the currently diagnosed psychiatric disorders and their relationship to service, if any.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives private treatment.  As such, the RO should contact the Veteran on remand and ask him to identify any and all non-VA sources of treatment for the psychiatric disabilities at issue that are not already of record.  Additionally, the Veteran testified before the Board in February 2007 that he received counseling in service while stationed aboard the U.S.S. Mobile.  Unfortunately, these records have not been able to be obtained and the RO issued a memorandum in December 2008 which made a formal finding of unavailability regarding these records.  However, the extent to which the Veteran was properly notified of these missing records is not of record.  38 C.F.R. § 3.159(e) (2011).

Moreover, effective July 13, 2010, the regulations governing service connection for PTSD were amended.  See 38 C.F.R. § 3.304(f)(3) (2011).  However, the supplemental statement of the case in February 2011 failed to consider the Veteran's claim under the current regulations.  Further, the Veteran has not been notified of the revised regulation.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must notify the Veteran that the in-service counseling records on the USS MOBILE that he identified during his Travel Board hearing could not be obtained.  The RO must provide him with an explanation of the efforts VA made to obtain the records; describe any further action to be taken by the RO with respect to the claim; and that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must notify and provide the Veteran with the amended regulation with regard to PTSD.  See 38 C.F.R. § 3.304(f)(3).

4.  The RO must contact the Veteran to provide a summary of his stressors in service.  The Veteran must be asked to submit specific details of the helicopter crash on August 25, 1991 while stationed in Saudi Arabia, to include specific place where he witnessed this incident, the circumstances of the crash, and the names, ranks, and units of those involved.   

5.  Whether or not the additional information is obtained, the RO must provide all information and all supporting documents regarding the Veteran's claimed stressor regarding the helicopter crash on August 25, 1991, to JSRRC, who must indicate whether there is documentary support showing the claimed stressor occurred.  JSRRC must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  

6.  After the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The Veteran's in-service stressors related to combat exposure have been corroborated.  The RO must specify for the psychiatrist any stressors not related to combat exposure that it has determined are established by the record.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the inservice stressors found to be established by the record and found sufficient to produce PTSD by the psychiatrist.  It must also be indicated that if a diagnosis of PTSD is rendered, whether that diagnosis is related to inservice stressors that are related to a fear of hostile military or terrorist activity.  If any psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether that psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  The report of examination must include a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the psychiatrist if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant submitted or obtained since the February 2011 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

